Citation Nr: 9901416	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the back and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from August 1940 to January 
1945.   

In decisions of March 1946, March 1948, and April 1959, the 
Board of Veterans Appeals (Board) denied entitlement to 
service connection for disorders of the back and left knee.  
The Regional Office (RO), in decisions of June and November 
1990, likewise denied entitlement to service connection for 
disorders of the back and left knee.  Those decisions have 
now become final.  Since the time of the most recent decision 
by the RO, that is, the decision in November 1990, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found that such evidence was 
neither new nor material, and the current appeal ensued.  


CONTENTIONS OF APPELLANT ON APPEAL

The veterans argument is that the RO committed error in 
denying entitlement to service connection for disorders of 
the back and left knee, in that such disabilities had their 
origin during his period of active military service.  More 
specifically, it is contended that, while in service, the 
veteran fell from a tree, injuring his lower back.  It is 
additionally contended that, while in service, and, 
specifically, while playing football, the veteran fell, 
injuring his left knee.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has been submitted sufficient to reopen the veterans claim 
for service connection for disorders of the back and left 
knee.


FINDINGS OF FACT

1.  In decisions of March 1946, March 1948, and April 1959, 
the Board denied entitlement to service connection for 
disorders of the back and left knee.  

2.  In decisions of June and November 1990, the RO denied 
entitlement to service connection for disorders of the back 
and left knee.  

3.  Additional evidence submitted since the time of the 
November 1990 RO decision bears directly and substantially 
upon the issue of entitlement to service connection for 
disorders of the back and left knee, is neither cumulative 
nor redundant, and, when taken in conjunction with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in November 1990 denying 
entitlement to service connection for disorders of the back 
and left knee is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 1991 and Supp. 1998).

2.  Evidence received since the RO denied entitlement to 
service connection for disorders of the back and left knee in 
November 1990 is both new and material, and sufficient to a 
proper reopening of the veterans claim.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 1998).  However, once entitlement to service connection 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  In order to later reopen the claim, new and 
material evidence must be presented  38 U.S.C.A. §§  5108, 
7105 (West 1991 and Supp 1998); 38 C.F.R. § 3.156(a) (1998).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R.§  3.156 
(1998).  

In the present case, at the time of the previous Board 
decision in March 1946, it was determined that the veteran 
suffered only from sacralization of the fifth lumbar 
vertebra, which, being a constitutional or developmental 
abnormality, did not constitute a disease or disability 
within the meaning of applicable legislation governing the 
award of compensation benefits.  Additionally noted was that, 
while during service, the veteran had been hospitalized on 
five occasions for complaints involving his left leg, no 
objective evidence of injury was ever found.  The subsequent 
decisions of the Board in March 1948 and April 1959 
essentially reiterated these conclusions, finding that the 
veterans transitional fifth lumbar vertebra with bilateral 
pseudoarthrosis and a thin lumbosacral disc was in the nature 
of a congenital or developmental abnormality, and that there 
was no current evidence of sprain or injury to the veterans 
left knee.  In June and November 1990, the RO once again took 
up the issue of entitlement to service connection for 
disorders of the back and left knee, finding that no new and 
material evidence had been submitted sufficient to reopen the 
veterans previously denied claim.  The veteran voiced no 
disagreement with those decisions, which have now become 
final. 

Evidence received since the most recent RO decision in and 
November 1990 consists of various VA and private treatment 
records, as well as copies of service medical records, 
statements from a number of the veterans private physicians, 
and testimony by the veteran at an RO hearing in August 1997, 
and before a member of the Board in September 1998.  Some of 
this evidence had previously been submitted and considered, 
and, consequently, is neither new nor material.   However, in 
a February 1997 statement, apparently received in August of 
that same 

year, one of the aforementioned private physicians commented 
that the veteran had sustained a knee and back injury 
during active service in the Army.  Additionally noted was 
that the veterans knee injury had resulted in a left total 
knee replacement in January of 1996, and that his back spasms 
had become progressively worse.  

Regarding an application to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Initially, the Board must determine whether the evidence 
presented since the prior final disallowance of the claim is 
new and material.  In so doing, the credibility of the new 
evidence must be presumed.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This first step involves two distinct questions:  
(1) Is the recently submitted evidence new (that is, not of 
record at the time of the last final disallowance of the 
claim, and not merely cumulative of other evidence of 
record)? and (2) Is it probative of the issue at hand?  

In seeking to reopen his claim, the veteran would, of 
necessity, have to produce new and material evidence bearing 
on the question of whether he currently has a back and/or 
left knee disorder which is in some way related to service.  
As noted above, relevant evidence added to the record since 
the time of the ROs November 1990 decision consists, among 
other things, of statements from a number of the veterans 
private physicians.  One of those statements clearly relates 
the veterans current back and left knee disorders to 
injuries sustained during active duty in the Army. This 
statement was not of record at the time of the ROs November 
1990 decision, and is not merely cumulative of other evidence 
on file.  Moreover, it is probative as to whether the veteran 
currently has a back and/or left knee disorder which is in 
some way related to his active service.  Given such findings, 
the Board is of the opinion that the evidence in question is 
new and material, and that the veterans claim for service 
connection for back and left knee disabilities is, therefore, 
reopened.  38 U.S.C.A. § 7105 (West 1991 And Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for back and left 
knee disabilities, the claim is reopened.


REMAND

As per the aforementioned decision, it has now been 
determined that new and material evidence has been submitted 
sufficient to reopen the veterans claim for service 
connection for back and left knee disabilities.  
Consequently, the RO must now undertake a de novo review of 
the entire pertinent evidence of record.  The case is, 
therefore, remanded to the RO for the following action:

The RO should readjudicate the issue of 
entitlement to service connection for 
disabilities of the veterans back and 
left knee on a de novo basis, which is to 
say, on the basis of all the evidence of 
record, both old and new.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
